Case: 5:18-cv-00354-DCN Doc #: 22 Filed: 06/20/19 1 of 1. PageID #: 86




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION




 JOSEPH ZALESKY,               )                     CASE NO.: 5:18 CV 354
                               )
                               )                     JUDGE DONALD C. NUGENT
            Plaintiff,         )
                               )
            vs.                )                     ORDER OF DISMISSAL
                               )
 PNC FINANCIAL SERVICES GROUP, )
 DIB/Al PNC BANK       ,       )
                               )
            Defendant.         )



        Counsel has notified the Court that the above captioned case may be dismissed with

 prejudice pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), and the parties have filed a Joint

 Stipulation of Dismissal. (ECF #21). Therefore, this case is dismissed with prejudice,

 each party to bear its own costs and fees.

        IT IS SO ORDERED.



                                              United States Distri
